DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The disclosure is objected to because of the following informalities:
In [0022] at line 10, “fan 20” should be corrected to --fan 12--.
Appropriate correction is required.

Claim Objections
Claims 1-5, 8, 11, 12, and 16 are objected to because of the following informalities:
In claim 1 at line 5, “the airfoil” should be corrected to --each airfoil--.
In claim 1 at the second to last line, --at least one-- should be added before “modified blade.”
In claim 2 at line 3, --at least one-- should be added before “modified blade.”
In claim 3 at line 2, --at least one-- should be added before “modified blade.”
In claim 3 at line 3, --of the at least one modified blade-- should be added after “the leading edge--.
In claim 3 at line 4, --at least one-- should be added before “modified blade.”
In claim 3 at line 5, --at least one-- should be added before “modified blade.”
In claim 4 at line 2, --at least one-- should be added before “modified blade.”
In claim 5 at line 2, --at least one-- should be added before “modified blade.”
In claim 8 at line 3, --the-- should be added before “un-modified blade.”
In claim 11 at line 2, --at least one-- should be added before “modified blade.”
In claim 12 at line 1, --at least one-- should be added before “modified blade.”
In claim 16 at the end of line 9, --is-- should be added after “that.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 limitation “means for generating different shock patterns” is interpreted under 112(f) in claims 1, 2, 9, 10, and 13-15 as either a leading edge tip cutback or a pressure side tip pocket.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least one modified blade of the two or more different blade types.” It is not clear whether the modified blade may constitute one of the blade types (A, B, A, B), or whether the limitation requires are two blade types, and a subset of at least one of the blade types is further modified (A, B, A*, B). In light of the specification, the limitation is interpreted to mean that the modified blade can constitute one of the blade types.
Claim 17at line 3 recites the limitation “said cutback on the outer tip of the first airfoil type.” Claim 17 earlier recites “the first airfoil type is free of said cutback.” Thus it is not clear whether the first airfoil type has the cutback or not. This rejection may be overcome by amending the line 3 limitation to read -- said cutback on the outer tip of the second airfoil type--.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-15 of U.S. Patent No. 10,670,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the patented claims. The table below summarizes the differences. The “modified blade” of the instant claims is mapped to “the second blade” and the “un-modified blade” is mapped to “the first blade” in the patented claims. Italicized text is identical. Bold text is matched with corresponding bold text in the patent claims. Bold text that is out of order is numbered. The “at least one tip cutback” is disclosed in the specification as being a “means for generating different shock patterns between adjacent ones of the two or more different blade types when the gas turbine compressor operates in supersonic flow regimes, said means for generating different shock patterns on the modified blade aerodynamically mistuning the two or more different blade types” and is considered to inherently perform this function.
Instant Application 16/861835
Patent US 10,670,041
1. A gas turbine compressor for an aircraft gas turbine engine, the gas turbine compressor comprising a compressor rotor having a plurality of compressor blades circumferentially distributed around a hub,

each of the plurality of compressor blades having an airfoil extending radially outward from the hub to a blade tip,





the airfoil having a pressure side and a suction side disposed on opposed sides of the airfoil between a leading edge and a trailing edge, 



wherein (3) a circumferential row of the plurality of compressor blades includes (1) two or more different blade types, at least one modified blade of the two or more different blade types having (2) means for generating different shock patterns between adjacent ones of the two or more different blade types when the gas turbine compressor operates in supersonic flow regimes, (2) said means for generating different shock patterns on the modified blade aerodynamically mistuning the two or more different blade types.

3. The gas turbine compressor of claim 1, wherein said means for generating different shock patterns includes a leading edge tip cutback on said modified blade, the leading edge tip cutback formed in the leading edge and extending to the blade tip of the modified blade, wherein the leading edge tip cutback defines a reduced chord length at the blade tip of the modified blade that is less than a chord length at the blade tip of an un-modified blade of the two or more different blade types.



2. The gas turbine compressor of claim 1, wherein said means for generating different shock patterns is disposed within a radially outermost 15% of a total span length of said modified blade.
A gas turbine compressor for an aircraft gas turbine engine, the gas turbine engine compressor comprising a compressor rotor having compressor blades circumferentially distributed around a hub and 

each extending radially outward from the hub to a blade tip,

the compressor blades including (1) a first compressor blade and a second compressor blade alternating continuously (3) around a circumference of the compressor rotor, each first compressor blade and each second compressor blade having an airfoil with a pressure side and a suction side, the pressure side and suction side extending on opposed sides of the airfoil between a leading edge and a trailing edge,

the second compressor blade including (2) at least one tip cutback, 












the first compressor blade and the second compressor blade being identical but for the at least one tip cutback on the second compressor blade, the at least one tip cutback including a leading edge tip cutback formed in the leading edge of the second compressor blade and extending to the blade tip, wherein the leading edge tip cutback defines a chord length at the blade tip of the second compressor blade that is less than a chord length at the blade tip of the first compressor blade, 




and the leading edge tip cutback is disposed within a radially outermost 15% of the total span length of the second compressor blade.
chord length at the blade tip of the modified blade is greater than 75% and less than 100% of the chord length at the blade tip of the un-modified blade.
2. The gas turbine compressor of claim 1, wherein the chord length at the blade tip of the second compressor blade is greater than 75% and less than 100% of the chord length at the blade tip of the first compressor blade.
5. The gas turbine compressor of claim 4, wherein the reduced chord length at the blade tip of the modified blade is greater than 80% of the chord length at the blade tip of the un-modified blade.
3. The gas turbine compressor of claim 2, wherein the chord length at the blade tip of the second compressor blade is greater than 80% of the chord length at the blade tip of the first compressor blade.
6. The gas turbine compressor of claim 3, wherein the leading edge tip cutback has a span-wise length and a chord-wise length, and the span-wise length of the leading edge tip cutback is greater than the chord-wise length of the leading edge tip cutback.
4. The gas turbine compressor of claim 1, wherein the leading edge tip cutback has a span-wise length and a chord-wise length, the span-wise length of the leading edge tip cutback is greater than the chord-wise length of the leading edge tip cutback.
7. The gas turbine compressor of claim 3, wherein a chord-wise length of the leading edge tip cutback is less than 25% of the chord length at the blade tip of the un-modified blade.
5. The gas turbine compressor of claim 1, wherein a chord-wise length of the leading edge tip cutback on the second compressor blade is less than 25% of the chord length at the blade tip of the first compressor blade.
8. The gas turbine compressor of claim 7, wherein the chord-wise length of the leading edge tip cutback on the modified blade is less than 20% of the chord length at the blade tip of un-modified blade.
6. The gas turbine compressor of claim 5, wherein the chord-wise length of the leading edge tip cutback on the second compressor blade is less than 20% of the chord length at the blade tip of the first compressor blade.
9. The gas turbine compressor of claim 1, wherein said two or more different blade types include sets of blades that circumferentially alternate about the hub, each of the sets of blades including 

a first compressor blade and a second compressor blade alternating continuously around a circumference of the compressor rotor
10. The gas turbine compressor of claim 1, wherein said means for generating different shock patterns mitigates supersonic flutter and/or resonant stresses within the two or more different blade types of the circumferential row.
9. The gas turbine compressor of claim 1, wherein the first compressor blade and the second compressor blade generate different shock patterns and/or aerodynamic instabilities when the compressor operates in supersonic flow regimes, the different shock patterns and/or aerodynamic instabilities mitigating at least one of supersonic flutter and resonant stresses in the compressor blades.
11. The gas turbine compressor of claim 3, wherein the leading edge tip cutback defines a tip portion of the leading edge of the modified blade that extends linearly between an upstream inflection point and a downstream inflection point, the upstream inflection point located at a junction between the leading edge of the airfoil and the tip portion, and the downstream inflection point located at a junction between the tip portion and an outer edge of the blade tip.
8. The gas turbine compressor of claim 1, wherein the leading edge tip cutback defines a tip portion of the leading edge of the second compressor blade that extends linearly between an upstream inflection point and a downstream inflection point, the upstream inflection point located at a junction between the leading edge of the airfoil and the tip portion, and the downstream inflection point located at a junction between the tip portion and an outer edge of the blade tip.
12. The gas turbine compressor of claim 1, wherein the modified blade includes a tip pocket disposed at the blade tip on the pressure side of the airfoil, the tip pocket extending radially inwardly from the blade tip on the pressure side of the airfoil.
10. The gas turbine compressor of claim 1, wherein the at least one tip cutback of the second compressor blade further includes a pressure side tip pocket disposed at the blade tip of the second compressor blade and extending radially inwardly from the blade tip on the pressure side of the airfoil of the second compressor blade.
13. The gas turbine compressor of claim 1, wherein an un-modified blade of the two or more different blade types is free of said means for generating different shock patterns,

the at least one modified blade of the two or more different blade types is identical to the un-modified blade but for said 


From claim 1:
the first compressor blade and the second compressor blade being identical 


12. The gas turbine engine compressor of claim 1, wherein the first compressor blade includes an axial tip projection thereon, the axial tip projection extending axially forwardly relative to a baseline leading edge of the majority of the airfoil of the first compressor blade.
15. The gas turbine compressor of claim 1, wherein the compressor rotor is a fan of a turbofan engine.
13. The gas turbine compressor of claim 1, wherein the compressor rotor is a fan of a turbofan engine.
16. A gas turbine compressor for an aircraft engine, the compressor comprising a compressor rotor having a hub from which a plurality of compressor blades extend, each of the plurality of compressor blades having an airfoil selected from at least a first airfoil type and a second airfoil type, the first airfoil type and the second airfoil type arranged on the hub to form a circumferential blade row, 

the second airfoil type including a cutback on an outer tip thereof, the cutback including a leading edge tip cutback extending from a leading edge of the second airfoil type to the outer tip thereof, 



wherein the leading edge tip cutback defines a reduced chord length at the blade tip of the second airfoil type






that between 75% and 100% of a chord length at the blade tip of the first airfoil type, 




and the leading edge tip cutback is disposed within a radially outermost 15% of a total span of the second airfoil type.
A gas turbine compressor for an aircraft engine, the compressor comprising a compressor rotor having a hub from which a plurality of airfoil blades extend to outer blade tips, the airfoil blades each having an airfoil selected from at least first and second airfoil types and arranged on the hub as alternating with one another around a circumference of the rotor, 


the second airfoil types including a leading edge having a leading edge tip cutback extending to the outer blade tip thereof, the first airfoil types and the second airfoil types being identical but for the leading edge tip cutback on the outer blade tip of the second airfoil types, 

wherein the leading edge tip cutback defines a chord length at the blade tip of the second airfoil types that is less than a chord length at the blade tip of the first airfoil types, the first and second airfoil types generating different shock patterns and/or aerodynamic instabilities when the compressor rotor operates in supersonic flow regimes, and wherein the chord length at the blade tip of the second airfoil types is greater than 75% and less than 100% of the chord length at the blade tip of the first airfoil types.

15. The gas turbine compressor of claim 14, wherein the leading edge tip cutback is disposed within a radially outermost 15% of a total span length of the second airfoil types.
alternate about the hub, each of the sets including at least one of the first airfoil type and at least one of the second airfoil type.
From claim 14:
the airfoil blades each having an airfoil selected from at least first and second airfoil types and arranged on the hub as alternating with one another around a circumference of the rotor,


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair (US 5,031,313).

    PNG
    media_image1.png
    396
    244
    media_image1.png
    Greyscale

Regarding claim 1, Blair discloses:
A gas turbine compressor (col 2 line 32) for an aircraft gas turbine engine (col 1 lines 13-15), the gas turbine compressor comprising a compressor rotor (24) having a plurality of compressor blades (34, see Fig 2) circumferentially distributed around a hub (28), each of the plurality of compressor blades having an airfoil (26, see Fig 1) extending radially outward from the hub to a blade tip, the airfoil having a pressure side and a suction side (left and right side of each airfoil in Fig 2) disposed on opposed sides of the airfoil between a leading edge (left side in Fig 1, toward incoming air 32) and a trailing edge (right side in Fig 1), wherein a circumferential row of the plurality of compressor blades includes two or more different blade types (see Fig 2, one blade is damaged, neighboring blades are undamaged), at least one modified blade of the two or more different blade types having means for generating different shock patterns between adjacent ones of the two or more different blade types when the gas turbine compressor operates in supersonic flow regimes (see Figs 7A-7D, col 7 line 67-col 7 line 1 and claim 1 line 4, only damaged blade is cut back, col 7 lines 57-61 no new material is added; Thus the rotor in Fig 2 would have the center damaged blade repaired by cutting it back, and the undamaged blades would not be cut back, and the rotor would run in the engine with some blades cut back and others not cut back), said means for generating different shock patterns on the modified blade aerodynamically mistuning the two or more different blade types (this is a result of the cutback structure shown in Fig 7D).
Regarding claim 3, Blair discloses:
said means for generating different shock patterns includes a leading edge tip cutback (see Fig 7D) on said modified blade, the leading edge tip cutback formed in the leading edge and extending to the blade tip of the modified blade, wherein the leading edge tip cutback defines a reduced chord length (see Fig 4) at the blade tip of the modified blade that is less than a chord length at the blade tip of an un-modified blade of the two or more different blade types.
Regarding claim 4, Blair discloses:
the reduced chord length at the blade tip of the modified blade is greater than 75% and less than 100% of the chord length at the blade tip of the un-modified blade (col 4 lines 51-55: cutback is 15% of chord length, so 85% remains).
Regarding claim 5, Blair discloses:
the reduced chord length at the blade tip of the modified blade is greater than 80% of the chord length at the blade tip of the un-modified blade (col 4 lines 51-55: cutback is 15% of chord length, so 85% remains).
Regarding claim 6, Blair discloses:
the leading edge tip cutback has a span-wise length and a chord-wise length, and the span-wise length (0.65 inch, col 4 line 47) of the leading edge tip cutback is greater than the chord-wise length (0.25 inch, col 4 line 51) of the leading edge tip cutback.
Regarding claim 7, Blair discloses:
a chord-wise length of the leading edge tip cutback is less than 25% of the chord length at the blade tip of the un-modified blade (col 4 lines 51-57, 15%).
Regarding claim 8, Blair discloses:
the chord-wise length of the leading edge tip cutback on the modified blade is less than 20% of the chord length at the blade tip of un-modified blade (col 4 lines 51-57, 15%).
Regarding claim 10, Blair discloses:
said means for generating different shock patterns mitigates supersonic flutter and/or resonant stresses within the two or more different blade types of the circumferential row (this functional limitation is a result of Blair’s disclosed structure having a leading edge tip cutback on a subset of blades).
Regarding claim 13, Blair discloses:
an un-modified blade of the two or more different blade types is free of said means for generating different shock patterns (undamaged blades are not , the at least one modified blade of the two or more different blade types is identical to the un-modified blade but for said means for generating different shock patterns.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reynolds (US 2016/0059365 to Honeywell and filed 28 August 2014, available under 102(a)(2)).

    PNG
    media_image2.png
    501
    593
    media_image2.png
    Greyscale

Regarding claim 1, Reynolds discloses:
A gas turbine compressor ([0022]) for an aircraft ([0004]) gas turbine engine (see Fig 3), the gas turbine compressor comprising a compressor rotor  having a plurality of compressor blades (1) circumferentially distributed around a hub (see Fig 7), each of the plurality of compressor blades having an airfoil extending radially outward from the hub to a blade tip (7), the airfoil having a pressure side (3, [0003]) and a suction side (4) disposed on opposed sides of the airfoil between a leading edge (9) and a trailing edge (11), wherein a circumferential row of the plurality of compressor blades includes two or more different blade types ([0026]: “one or more” blades are modified, see Fig 7, circled L region indicating aft tip sweep is only on a subset of blades), at least one modified blade of the two or more different blade types having means for generating different shock patterns (reduced sweep at the leading edge near the tip, since sweep is related to an angle between the radial direction and the leading edge, a blade with backward sweep is equivalent to a cut back blade, as compared to a blade with no sweep or forward sweep) between adjacent ones of the two or more different blade types when the gas turbine compressor operates in supersonic flow regimes, said means for generating different shock patterns on the modified blade aerodynamically mistuning the two or more different blade types (end of [0031]: “reduced… flutter risk”). 
Regarding claim 14, Reynolds discloses: 
an un-modified blade of the two or more different blade types includes an axial tip projection thereon (see Fig 9, conventional blade with forward sweep indicated by line D, [0031]), the axial tip projection extending axially forwardly relative to a baseline leading edge of a majority of the airfoil of the un-modified blade (the leading edge sweep for line E becomes positive at about 75% of span, and the blade leading edge projects forward between 75% and 100% of span).
Regarding claim 15, Reynolds discloses: 
the compressor rotor is a fan ([0025] “one or more fan rotors 140”) of a turbofan engine (see Fig 3).

Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenenborn (US 2008/0134504).

    PNG
    media_image3.png
    216
    326
    media_image3.png
    Greyscale

Regarding claim 1, Schoenenborn discloses:
A gas turbine compressor for an aircraft gas turbine engine ([0002]), the gas turbine compressor comprising a compressor rotor (10m see Fig 1) having a plurality of compressor blades (12) circumferentially distributed around a hub (11), each of the plurality of compressor blades having an airfoil extending radially outward from the hub to a blade tip (15), the airfoil having a pressure side and a suction side disposed on opposed sides of the airfoil ([0018]) between a leading edge (16) and a trailing edge (17), wherein a circumferential row of the plurality of compressor blades includes two or more different blade types, at least one modified blade ([0019] “at least one of the rotor blades 12 is machined by removing material to adjust the natural frequency of the particular rotor blade” indicates an embodiment where at least some blades are not machined) of the two or more different blade types having means for generating different shock patterns between adjacent ones of the two or more different blade types (pressure side tip pocket 18, see Fig 3, [0022]) when the gas turbine compressor operates in supersonic flow regimes, said means for generating different shock patterns on the modified blade aerodynamically mistuning the two or more different blade types (this is a result of the tip pocket structure 18 disclosed by Schoenenborn).
Regarding claim 12, Schoenenborn discloses:
the modified blade includes a tip pocket (18) disposed at the blade tip on the pressure side of the airfoil, the tip pocket extending radially inwardly from the blade tip on the pressure side of the airfoil (see Fig 3).
Regarding claim 13, Schoenenborn discloses:
an un-modified blade of the two or more different blade types is free of said means for generating different shock patterns ([0019] “at least one of the rotor blades 12 is machined by removing material to adjust the natural frequency of the particular rotor blade” indicates an embodiment where at least some blades are not machined), the at least one modified blade of the two or more different blade types is identical to the un-modified blade but for said means for generating different shock patterns (because tip pocket 18 is formed by .

Claims 1, 3-5, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (The Effect of Variable Chord Length on Transonic Axial Rotor Performance).

    PNG
    media_image4.png
    80
    225
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    228
    333
    media_image5.png
    Greyscale

Regarding claim 1, Roberts discloses:
A gas turbine compressor (abstract line 1: “fan and compressor”) for an aircraft gas turbine engine, the gas turbine compressor comprising a compressor rotor (see Fig 2, Fig 6 configuration 3, see “Test Rotor” section on p.352) having a plurality of compressor blades circumferentially distributed around a hub, each of the plurality of compressor blades having an airfoil extending radially outward from the hub to a blade tip, the airfoil having a pressure side and a suction side disposed on opposed sides of the airfoil between a leading edge and a trailing edge (as shown in Figs and inherent in compressor rotor), wherein a circumferential row of the plurality of compressor blades includes two or more different blade types (see Fig 6, Configuration 3 long-chord and short-chord), at least one modified blade (short-chord blade) of the two or more different blade types having means for generating different shock patterns (leading edge tip cutback, i.e. chord blending over outer 50% of span and up to 5% of chord, see Fig 1, see Experimental Procedure section) between adjacent ones of the two or more different blade types when the gas turbine compressor operates in supersonic flow regimes (p.355 col 2, “Mach 1.18”), said means for generating different shock patterns on the modified blade aerodynamically mistuning the two or more different blade types (due to differences in the amount of material and the position of the leading edge).
Regarding claims 3-5 and 7-8, Roberts discloses all limitations of these claims:
 (Experimental Procedure: “Starting at mid-span, these blades were blended back to 95% of nominal chord at the tip,” so the chord blend is 5% of the chord length, leaving 95% of the chord length)
Regarding claim 9, Roberts discloses:
said two or more different blade types include sets of blades that circumferentially alternate about the hub (see Fig 6, Configuration 3), each of the sets of blades including a first compressor blade (long-chord, unmodified) and at least a second compressor blade (short-chord with leading edge blending to simulate damage repair), the at least a second compressor blade including said means for generating different shock patterns.
Regarding claim 13, Roberts discloses:
an un-modified blade of the two or more different blade types is free of said means for generating different shock patterns, the at least one modified blade of the two or more different blade types is identical to the un-modified blade but for said means for generating different shock patterns (Experimental Procedure, p.353-354, “remaining half of the blades were weld repaired back to the full nominal chord length”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier (US 2003/022873) in view of Montgomery (US 6,428,278) as evidenced by Day (Parametric Evaluation of Compressor Blade Blending).
Regarding claim 1, Carrier discloses:
A gas turbine compressor ([0002] “fan”) for an aircraft gas turbine engine ([0002] “fan”), the gas turbine compressor comprising a compressor rotor having a plurality of compressor blades circumferentially distributed (see Fig 12) around a hub (80), each of the plurality of compressor blades having an airfoil (32) extending radially outward from the hub to a blade tip (61), the airfoil having a pressure side and a suction side disposed on opposed sides of the airfoil (see Fig 3) between a leading edge and a trailing edge.
Carrier does not disclose:
a circumferential row of the plurality of compressor blades includes two or more different blade types, at least one modified blade of the two or more different blade types having means for generating different shock patterns between adjacent ones of the two or more different blade types when the gas turbine compressor operates in supersonic flow regimes, said means for generating different shock patterns on the modified blade aerodynamically mistuning the two or more different blade types.

    PNG
    media_image6.png
    369
    360
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    320
    295
    media_image7.png
    Greyscale

Montgomery teaches:
a rotor for any turbomachine (see Fig 3), where unmodified blades (36) alternate with blades having tip cuts (10) and blades having leading edge midspan cuts (12). The arrangement improves flutter resistance of the rotor. Montgomery described the material removal at portion 22 as chord blending: “Such features include, but are not limited to, chord blending, as shown in FIGS. 1a and 1b, or squealer cuts along the tip of the flow directing element or blade” defines a reduced chord length (see Day Figs 12 and 20). Thus based on the evidence of Day, and the description of Fig 1A as chord blending, one concludes that Fig 1A of Montgomery indicates full removal of the triangular portion 22.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressor of Carrier by providing three types of blades (leading edge tip triangular blend, leading edge midspan blend, and no blends), arranged in sets alternating around the rotor (as shown in Montgomery Fig 3), as taught by Montgomery, to obtain the benefit of improved flutter resistance.
Regarding claim 3, the compressor of Carrier as modified by the chord blend of Montgomery teaches:
said means for generating different shock patterns includes a leading edge tip cutback (Montgomery 22) on said modified blade, the leading edge tip cutback formed in the leading edge and extending to the blade tip of the modified blade, wherein the leading edge tip cutback defines a reduced chord length at the blade tip of the modified blade that is less than a chord length at the blade tip of an un-modified blade (Montgomery 36) of the two or more different blade types.
Regarding claim 11, the compressor of Carrier as modified by the chord blend of Montgomery teaches:
the leading edge tip cutback defines a tip portion of the leading edge of the modified blade that extends linearly between an upstream inflection point and a downstream inflection point, the upstream inflection point located at a junction between the leading edge of the airfoil and the tip portion, and the downstream inflection point located at a junction between the tip portion and an outer edge of the blade tip (see triangular shape of removed portion 22 in Montgomery Fig 1A).
Allowable Subject Matter
Claim 2 is rejected for double patenting, but would otherwise be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is rejected for double patenting and objected to for formal matters, but otherwise allowable. 
Claim 17 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) and either rewritten in independent form including all of the limitations of claim 16, or if a terminal disclaimer is filed.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim (claim 16 rejected for double patenting), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is rejected for double patenting, but otherwise allowable.
The following is a statement of reasons for the indication of allowable subject matter: The prior art references do not disclose the compressor of claim 2 or 16  the leading edge tip cutback is disposed within a radially outermost 15% of a total span.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 2012/0121382) discloses a high pressure compressor blade with a leading edge tip cutback. The cutback is intended to be performed by a borescope without removing the blade from the engine. However, the borescope is also capable of adding repair material. It is not clear whether the blade would run in the engine as cut, or be further repaired by adding material. Fig 6 is a photograph, and is thus to scale.

    PNG
    media_image8.png
    198
    221
    media_image8.png
    Greyscale

Shafique (US 2010/0008784) teaches a turbine airfoil having a trailing edge tip cutback, which is apparently applied to all the blades of a rotor. “Significant effort was spent on finalizing the size of the cutback to get the most improvement in dynamics possible while having as little an impact on performance. Large cutbacks are known to have a very adverse effect on performance. A detailed parametric study involving analysis and testing was undertaken to finalize the cutback 68” ([0023]).

Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Hillel (US 2020/0393385) discloses compressor blades with different leading edge tip cutbacks.

    PNG
    media_image9.png
    356
    435
    media_image9.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745